DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 and 2/28/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because a period [[.]] is suggested after the term “d-line” at the end of the paragraph of the Abstract instead of the term “expressions”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui US 2007/0091467 herein referred to as Yasui.
Regarding claim 1, Yasui discloses an optical system (see at least Par 11, image pickup optical system) comprising: a focusing group that moves upon focusing (see at least Par 38); a diffractive optical element disposed on an object side of the focusing group (see at least Par 36, diffractive optical element L1doa); and a negative lens element disposed on the object side of the diffractive optical element (Par 120, Table of the First Numerical Example indicates a negative lens elements within r2 of the lens system which is on the object side of the aperture stop d17), wherein the following expressions are satisfied: 0.030 < f / fpf < 0.050 (Par 94, Expression 9 indicates a value between 0.03 and 0.30 which is within the claimed range), nd1n + 0.006 x ʋd1n < 1.910 (Par 120, Table of the First Numerical Example indicates a value of 1.4875 + .003 = 1.49 which is within the claimed range), 35 < ʋd1n (Par 120, Table of the First Numerical Example indicates a value of 70.24 which is within the claimed range) where, f: focal length of whole system in infinity focusing state fpf: focal length of the diffractive optical element nd1n: refractive index of medium of the negative lens element on d-line ʋd1n: Abbe number of medium of the (Par 120, Table of the First Numerical Example).
Regarding claim 2, Yasui discloses wherein the following expression is satisfied: TL / f < 0.61 (Par 89, Expression 8 indicates a value between 0.4 and 0.85 which is within the claimed range) where, TL: total length in infinity focusing state f: focal length of whole system in infinity focusing state.
Regarding claim 3, Yasui discloses wherein all the lenses disposed on the object side of the negative lens element comprise positive lens elements (Par 120, Table of the First Numerical Example indicates a positive lens elements within r1 of the lens system).
Regarding claim 5, Yasui discloses comprising: a first lens group having positive refractive power (see at least Par 31, L1); a second lens group which is the focusing group and has negative refractive power (see at least Par 31, L2); a third lens group (see at least Fig 1, a lens group is disposed after L2IS), which are disposed in order from an object (Fig 1).
Regarding claim 6, Yasui discloses wherein the first lens group comprises two positive lens elements (Par 120, Table of the First Numerical Example indicates a positive lens elements within r3 and r6 of the lens system) and the negative lens element on the object side of the diffractive optical element (Par 120, Table of the First Numerical Example indicates a negative lens elements within r2 of the lens system which is on the object side of the aperture stop d17).
Regarding claim 8, Yasui discloses wherein the following expression is satisfied: 0.200 < f1 / f < 0.500 where, f1: focal length of the first lens group f: focal length of (Par 85 indicates Expression 7 includes a value less than 0.200 which is within the claimed range).
Regarding claim 18, Yasui discloses an optical apparatus comprising the optical system according to claim 1 (see at least Par 125, Fig 13, image pickup optical system 1). 
Regarding claim 22, Yasui discloses a method for manufacturing an optical system (see at least Par 11, image pickup optical system) comprising: a focusing group that moves upon focusing (see at least Par 38); a diffractive optical element disposed on an object side of the focusing group (see at least Par 36, diffractive optical element L1doa) ; and further comprising one of the following features A and B (The examiner has interpreted “one of the following features” to mean only one or the other feature is relied on within this claim and has chosen to indicate feature A), wherein the feature A comprising, a negative lens element disposed on the object side of the diffractive optical element, and the groups and elements being disposed so as to satisfy the following expressions: 0.030 < f / fpf < 0.050 (Par 94, Expression 9 indicates a value between 0.03 and 0.30 which is within the claimed range), nd1n + 0.006 x ʋd1n < 1.910 (Par 120, Table of the First Numerical Example indicates a value of 1.4875 + .003 = 1.49 which is within the claimed range), 35 < ʋd1n (Par 120, Table of the First Numerical Example indicates a value of 70.24 which is within the claimed range) where, f: focal length of whole system in infinity focusing state fpf: focal length of the diffractive optical element nd1n: refractive index of medium of the negative lens element on d-line ʋd1n: Abbe number of medium of the negative lens element on d-line where (Par 120, Table of the First Numerical Example), the (Fig 1), and the feature B comprising, the focusing group having at least two lens elements; a vibration-isolating group disposed on an image side of the focusing group and configured to move so as to have a displacement component in a direction orthogonal to an optical axis; at least three negative lens elements disposed on the image side of the vibration-isolating group, and at least two of the three negative lens elements being specific negative lens elements that satisfy the following expressions: 0.654 < θgF3n + 0.00168 x ʋd3n, 1.98 < nd3n + 0.01 x ʋ3dn where, θgF3n: partial dispersion ratio of medium of the specific negative lens element ʋd3n: Abbe number of medium of the specific negative lens element on d-line nd3n: refractive index of medium of the specific negative lens element on d-line, the optical system further satisfying the following expression: TL / f < 0.61 where, TL: total length in infinity focusing state f: focal length of whole system in infinity focusing state where, the lens element refers to each lens constituting a single lens or cemented lens.

Allowable Subject Matter
Claims 4, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 and 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or .
Specifically, with respect to dependent claim 4, the prior art of Yasui taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein the following expression is satisfied: θgF1n + 0.00168 x ʋd1n < 0.643 where, θgF1n: partial dispersion ratio of medium of the negative lens element ʋd1n: Abbe number of medium of the negative lens element on d-line”.
Specifically, with respect to dependent claim 7, the prior art of Yasui taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein the first lens group comprises one positive lens element and one negative lens element on the image side of the diffractive optical element”.
Specifically, with respect to dependent claim 9, the prior art of Yasui taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein the following expression is satisfied: 0.001 < f1 / fpf < 0.030 where, f1: focal length of the first lens group fpf: focal length of the diffractive optical element”.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose an optical system comprising “a vibration-isolating group disposed on an image side of the focusing group; at least three negative lens elements disposed on the image side of the vibration-isolating group, at least two of the three negative lens elements are specific negative lens elements that satisfy the following .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eguchi US 2013/0021513 and Koga US 2011/0134530 are cited to show optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872